UNI'I`ED STATES DISTRICT COURT
SOUTTHEIRN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. 1:02-cv-107

Plaintiffs, Barrett, J .

Litkovitz, M.J.

vs.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY

Defendants. GREGORY AND TERRY

JAC()BS

This matter is before the Court on the Request for Review of the denial of a Sewer
Backup (“SBU”) claim by Gregory and Terry Jacobs (Doc. 1503) and the response of the
Metropolitan Sewer District of Greater Cincinnati (“MSD”) (Doc. 1605). On February 21, 2019,
the Court held a hearing on Mr. and Mrs. Jacobs’ request for review of their SBU claim. (Doc.
1613).

Mr. and Mrs. Jacobs’ request for review is filed under the Sewer Backupl program
(forrnerly known as the Water-in-Basernent [WIB] Clairns Process Plan) (Doc. 131, Consent
Decree, Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in MSD’s

Sewer System (both the combined and the sanitary portions) can recover those

damages This plan also provides a means for occupants to recover damages arising

from backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System, The Claims Process is not intended to
address water in buildings caused by overland flooding not emanating from MSD’s

SeWer System or caused by blockages in occupants’ own lateral sewer lines.

(Id. at l). In determining the cause of SBU, MSD must exercise its good faith reasonable

 

lThe “Water-In-Basement” program has been renamed the “Sewer Backup” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4; Doc. 454 at 16.

engineering judgment and consider the following non-exclusive factors: amount of precipitation,
property SBU history, condition of the sewer system in the neighborhood, results of a visual
inspection of the neighborhood to look for signs of overland flooding, neighborhood SBU
history, capacity of nearby public sewer lines, and topography (Doc. l3l, Consent Decree, EX.
8 at 2). Damages arising from basement backups for which MSD is responsible are limited to
documented real and personal property. Id. Homeowners who are dissatisfied with MSD’s
disposition of a claim under the SBU program may request review of the decision by the
Magistrate Judge, whose decision is binding and not subject to any further judicial review.
(Docs. 154, 190).

Mr. and Mrs. Jacobs are the owners of the property located at 4246 Zetta Avenue, St.
Bernard, Ohio. On August 28, 2016, Mr. and Mrs. Jacobs experienced an SBU incident in their
basement which resulted in damage to their personal and real property. Mr. and Mrs. Jacobs
made a claim to MSD for personal and real property damages resulting from the August 28, 2016
sewer backup into their basement MSD made an offer of 32,648.29 to Mr. and Mrs. Jacobs as
compensation for their claim. Mr. and Mrs. Jacobs rejected the offer and filed this appeal.

Damages for SBU claims are determined based on the market value of personal property
as ofthe dale ofloss (the depreciated value) and not on the original purchase price or cost of
replacement Thereforc, MSD valuated the items lost by Mr. and Mrs. Jacobs by depreciating the
claimed items based on their age and/or market value.

The parties agree that Mr. and Mrs. Jacobs are entitled to damages in the amount of

$937.48 for personal property loss, which excludes the record album collection, and $2,011.25

for cleaning/mitigation expenses At issue is the value of Mr. and Mrs. Jacobs’ extensive record
album collection

Following the hearing in this matter, Mr. and Mrs. Jacobs provided additional
information to the Court and MSD on the existence and value of the record albums. The Court
determines that Mr. and Mrs. Jacobs have met their burden of providing sufficient evidence on
the existence of the albums lost. Mr. and Mrs. Jacobs seek 35,201.18 for the album collection.
MSD has offered $3,551.27. The Court has carefully reviewed the parties’ submissions and
conducted its own independent research on the value of the album collection The Court
determines a value of $4,376.22 for the album collection is fair and reasonable

In conclusion, the Court awards $7,324.95 to Mr. and Mrs. Jacobs for the damages
sustained in this case ($2,01 1.25 [cleaning costs] + $93 7.48 [personal property loss, excluding
the album collection] + $4,376.22 [album collection]).

IT IS SO ORDERED.

Date: April 12, 2019 s/ Karen L. Litkovitz
Karen L. Litkovitz, Magistrate Judge

United States District Court

